internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc dom corp plr-103965-99 date date distributing controlled target trust trust trust trust foreign a b c d plr-103965-99 e f country g busine sec_1 busine sec_2 busine sec_3 a this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction summary of facts distributing is the common parent of a consolidated_group and has outstanding class a voting common_stock distributing voting common and class b nonvoting common_stock distributing nonvoting common the distributing voting common is owned equally by trust trust and trust the distributing nonvoting common is owned more than five percent each by trust trust trust and trust and the rest by more than unrelated shareholders including foreign a distributing engages in busine sec_1 busine sec_2 and busine sec_3 directly and through wholly owned subsidiaries financial information has been submitted indicating that each of these businesses has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing wishes to acquire unrelated target which conducts busine sec_3 but the target shareholders will not agree to the acquisition unless distributing first plr-103965-99 separates its busine sec_3 operations from its busine sec_1 and busine sec_2 operations proposed transaction to accommodate the target shareholders distributing proposes the following transaction i distributing will transfer its busine sec_3 assets including goodwill certain intangibles and the business_assets of its country g branch to newly formed controlled in exchange for controlled class a voting common_stock controlled voting common class b nonvoting common_stock controlled nonvoting common and the assumption by controlled of liabilities associated with the transferred assets collectively the contribution ii distributing will distribute the controlled voting common pro_rata to the distributing voting common shareholders distribution distributing will distribute the controlled nonvoting common pro_rata to the distributing nonvoting common shareholders except for certain employees distribution b c d e and f who are employees only of busine sec_3 the distributing busine sec_3 shareholders will exchange all or part of their distributing nonvoting common solely for controlled nonvoting common the exchange in each of distribution distribution and the exchange collectively the distributions cash will be paid in lieu of fractional shares iii the a distributing nonvoting common shareholders who are employees only of busine sec_1 including foreign a the distributing busine sec_1 shareholders will receive additional distributing nonvoting common new distributing nonvoting common instead of controlled stock_distribution iv controlled will acquire target in a transaction intended to qualify as a tax- free reorganization under sec_368 of the internal_revenue_code the acquisition in the acquisition target shareholders will receive controlled class c voting_stock representing dollar_figure percent of the total combined voting power of all classes of controlled stock entitled to vote and dollar_figure percent of the total value of all controlled stock distributing and controlled will enter into an administrative services transition agreement a tax separation agreement and an employee benefit agreement as part of the proposed transaction representations distributing has made the following representations concerning the contribution plr-103965-99 and the distributions a no part of the consideration distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing b the fair_market_value of the controlled nonvoting common received by each distributing busine sec_3 shareholder will approximately equal the fair_market_value of the distributing nonvoting common surrendered by that shareholder in the exchange c the five years of financial information submitted on behalf of busine sec_1 busine sec_2 and busine sec_3 represents the present operations of each business and there have been no substantial operational changes to any of these businesses since the date of the last submitted financial statements d following the proposed transaction distributing and controlled each will continue the active_conduct of its business independently and with its separate employees e the distributions will facilitate the acquisition the distributions are motivated in whole or substantial part by this and other corporate business purposes f there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their distributing or controlled stock after the proposed transaction from time to time however the principal shareholders of distributing and their families may make charitable_contributions of distributing nonvoting common or controlled nonvoting common or both to non-private foundations these contributions will be insignificant generally less than percent in relation to each shareholder’s total distributing nonvoting common and controlled nonvoting common holdings g there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the proposed transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 h there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the proposed transaction except in the ordinary course of business and in the acquisition i the total adjusted_basis and fair_market_value of the assets being transferred by distributing to controlled each equals or exceeds the sum of the liabilities being assumed by controlled plus any liabilities to which the transferred assets are subject plr-103965-99 j the liabilities being assumed in the proposed transaction and the liabilities to which the transferred assets will be subject were incurred in the ordinary course of business and are associated with the assets being transferred k the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of property l except for possible claims under the administrative services transition agreement the tax separation agreement or the employee benefit agreement no intercorporate debt will exist between distributing and controlled at the time of or after the proposed transaction m any indebtedness owed by controlled to distributing after the proposed transaction will not constitute stock_or_securities n immediately before the distributions items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have in controlled stock will be included in income immediately before the distributions to the extent required by applicable regulations see sec_1_1502-19 o payments made in all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length p no two parties to the proposed transaction are investment companies as defined in sec_368 and iv q the proposed transaction is not part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of distributing or controlled stock entitled to vote or percent or more of the total value of shares of all classes of distributing or controlled stock within the meaning of sec_355 r distributing is not an s_corporation under sec_1361 and neither distributing nor controlled expects or plans to make an s_corporation_election under plr-103965-99 sec_1362 in the near future s any payment of cash for fractional shares of controlled stock as described in step ii above will be made solely for the purpose of avoiding the expense and inconvenience of issuing fractional shares and will not represent separately bargained- for consideration the total cash consideration that will be paid in the transaction to the distributing shareholders instead of issuing fractional shares of controlled stock will not exceed one percent of the total consideration that will be issued to distributing shareholders in the distributions the fractional share interests of each distributing shareholder will be aggregated and no distributing shareholder will receive cash in an amount equal to or greater than the value of one full share of controlled stock international representations t neither distributing nor controlled currently is or will be immediately following the proposed transaction a united_states_real_property_holding_corporation usrphc as defined in sec_897 u neither distributing nor controlled has been a usrphc at any time during the five-year period ending on the distribution date v no foreign_person will own five percent or more of either the distributing voting common or the distributing nonvoting common before or after the distributions w no foreign_person will own five percent or more of either the controlled voting common or the controlled nonvoting common before or after the distributions x foreign a a distributing nonvoting common shareholder is distributing’s only shareholder who is a foreign_person under sec_1_367_e_-1t b and sec_7701 y foreign a is a qualified_foreign_distributee as defined in sec_1_367_e_-1t c z distributing will not transfer any stock of its foreign subsidiaries to controlled in the contribution aa distributing has received a representation from foreign a that foreign a does not intend to exchange the new distributing nonvoting common for controlled stock contribution and distributions rulings plr-103965-99 based solely on the facts submitted and representations made we rule as follows on the contribution and the distributions the contribution followed by the distributions will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each distributing asset in the hands of controlled will equal the basis of that asset in the hands of distributing immediately before its transfer sec_362 the holding_period of each distributing asset in the hands of controlled will include the period during which distributing held that asset sec_1223 provided that foreign a receives only additional distributing stock in the proposed transaction no gain_or_loss will be recognized by distributing on the distributions sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the distributing shareholders who receive controlled voting common and controlled nonvoting common in distribution and distribution sec_355 the aggregate basis of the distributing voting common and the controlled voting common in the hands of each distributing shareholder involved in distribution will equal the aggregate basis of the distributing voting common held by that shareholder immediately before distribution allocated between the distributing voting common and the controlled voting common in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the aggregate basis of the distributing nonvoting common and the controlled nonvoting common in the hands of each distributing shareholder involved in distribution will equal the aggregate basis of the distributing nonvoting common held by that shareholder immediately before distribution allocated between the distributing nonvoting common and the controlled nonvoting common in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c plr-103965-99 the holding_period of the controlled stock received by the distributing shareholders in distribution and distribution will include the holding_period of the distributing stock on which the distribution is made provided the distributing stock is held as a capital_asset on the date of distribution sec_1223 and b no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the distributing busine sec_3 shareholders in the exchange sec_355 the basis of the controlled nonvoting common received by the distributing busine sec_3 shareholders who surrender all of their distributing nonvoting common in the exchange will equal the basis of the distributing nonvoting common surrendered sec_358 the aggregate basis of the distributing nonvoting common and the controlled nonvoting common in the hands of each distributing busine sec_3 shareholder who surrenders part of his or her distributing nonvoting common will equal the aggregate basis of the distributing nonvoting common held by that shareholder immediately before the exchange allocated between the distributing nonvoting common and the controlled nonvoting common in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and b the holding_period of the controlled nonvoting common received by each distributing busine sec_3 shareholder will include the holding_period of the distributing nonvoting common surrendered in the exchange provided the distributing nonvoting common is held as a capital_asset on the date of the exchange sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 distribution rulings based solely on the facts submitted and representations made we rule as follows on distribution no amount of gain_or_loss will be included in the income of the distributing busine sec_1 shareholders as a result of distribution sec_305 the aggregate basis of the distributing nonvoting common and new distributing nonvoting common held by each distributing busine sec_1 shareholder immediately after distribution will equal the aggregate basis of the distributing nonvoting common held before distribution by each of these shareholders allocated between the two in proportion to the fair_market_value of each sec_307 and sec_1 plr-103965-99 a the holding_period of the new distributing nonvoting common received by each distributing busine sec_1 shareholder in distribution will include the period during which each of these shareholders held the distributing nonvoting common on which the new distributing nonvoting common is distributed sec_1223 caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed concerning i whether the acquisition will qualify as a reorganization under sec_368 and ii the tax effects of any payments made under the administrative services transition agreement the tax separation agreement and the employee benefit agreement temporary or final regulations pertaining to one or more issues addressed in this ruling letter have yet to be adopted therefore this ruling letter may be revoked or modified in whole or in part by the issuance of such temporary or final regulations or a notice with respect to their future issuance see section dollar_figure of revproc_99_1 1999_1_irb_6 which discusses the revocation or modification of ruling letters however when the criteria in section dollar_figure of revproc_99_1 are satisfied a ruling will not be revoked or modified retroactively except in rare or unusual circumstances procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer affected by the proposed transaction should attach a copy of this ruling letter to its his or her federal tax_return for the taxable_year in which the transaction is completed under a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer and the taxpayer’s second-named representative plr-103965-99 sincerely assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
